Exhibit99.1 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION The following table sets forth the fees and expenses incurred by Invesco Mortgage Capital Inc. (the “Company”) in connection with the issuance and sale of 20,000,000 shares of the Company’s common stock, $0.01 par value per share, other than underwriting discounts and commissions. All fees, except the Securities and Exchange Commission registration fee and the NYSE listing fee, are estimates. Securities and Exchange Commission registration fee $ NYSE listing fee Legal fees and expenses Accounting fees and expenses Printing and engraving expenses Other Total $
